The plaintiff in error was tried in the district court of Muskogee county on a charge with assault with intent to kill. A verdict of guilty was returned by the jury on the 13th day of November, 1909, assessing her punishment at a year in the penitentiary. Motion for a new trial was filed and overruled, and on the 16th day of November thereafter, the court sentenced the plaintiff in error to imprisonment in the state penitentiary for one year.
The plaintiff in error attempted to perfect an appeal in this court on the 2nd day of February, 1910, by filing petition in error and case-made. On the 12th day of September, 1910, the Attorney General filed a motion to affirm for want of prosecution under rule 4. On the 17th day of January, 1911, brief was filed on behalf of the plaintiff in error. On the 12th day of April, 1911, a motion to dismiss the appeal was filed by the Assistant Attorney General, which is as follows:
"Comes now Charles West, Attorney General, and appearing specially and for the purpose of this motion only, moves the court to dismiss the pretended appeal herein, for the reason that no petition in error is attached to or accompanies the case-made, nor has any petition in error ever been filed in this case, and the time within which this appeal could have been perfected has long since expired. Section 6951, Comp. Laws of Oklahoma 1909 (Snyder); Edwards v. State, 2 Okla. Cr. 715, 103 P. 1072. Second. *Page 386 
Because no notices of appeal were ever served upon the clerk of the district court or county attorney, as required by section 6949, Comp. Laws 1909 (Snyder). Wherefore, the Attorney General says that this court is without jurisdiction to consider this case, and the appeal should therefore be dismissed. Chas. West, Attorney General. Smith C. Matson, Assistant Attorney General."
The motion is well taken and is sustained. This court is without jurisdiction to review the cause on appeal, and the same is hereby dismissed, with directions to the district court of Muskogee county to enforce the judgment and sentence.
FURMAN, P.J., and DOYLE, J., concur.